FIRST NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briese et al. U.S. Patent Application Publication 2017/0343406.
With respect to claims 1 and 12, Briese teaches a flowmeter configured to measure a flow rate of a gas flowing through a main passage (sensor 10 that measures a fluid flow through a main channel 20, abstract, paragraph 34, figure 1), the flowmeter comprising: a housing that is made of a resin and includes a bypass passage branched off from the main passage (housing 12 having a measuring channel 24); and a flow rate detector that is disposed in the bypass passage and transmits detection signals in accordance with the flow rate of the gas flowing through the main passage (sensor chip 34 that is positioned in the measuring channel 24, paragraph 37), wherein the housing includes a non-insulation portion including graphite (area 52 of the wall sections 50 of the housing having electrically conductive properties that may be carbon, paragraphs 22 and 38).
With respect to claims 4-6, Briese teaches wherein the housing includes a bypass housing that is disposed in the main passage and defines the bypass passage therein, and the bypass housing includes the non-insulation portion on an inner or outer wall (figures 4-6).
	With respect to claims 9-11, Briese teaches wherein the non-insulation portion is connected to a constant ground potential (paragraph 9).
	With respect to claims 14-16, Briese teaches wherein the electrically conductive portion extends toward a ground connecting portion connected to the ground and is configured to discharge the electric charge to the ground through the ground connecting portion (paragraph 9), a pair of terminal protruding from the outer surface of the housing, wherein one of the pair of terminal is the ground connecting portion (figure 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briese et al. U.S. Patent Application Publication 2017/0343406 in view of Arai et al. U.S. Patent Application Publication 2015/0192446.
With respect to claims 2, 3, and 17-19 Briese teaches a method for manufacturing a physical quantity measuring device configured to measure a physical quantity of a fluid, the method comprising: a preparing step of preparing a housing and a physical quantity detector (housing 12 having a sensor chip 34, paragraphs 36-37, figure 2), the housing defining a measuring passage through which the fluid flows and including at least a resin (measuring channel 24, paragraph 22, figure 1), the physical quantity detector transmitting detection signals in accordance with the physical quantity of the fluid flowing through the measuring passage (paragraphs 36-37). 
But Briese fails to teach a heating step of heating at least one of an outer surface and an inner surface of the housing to form an electrical conductive portion on the at least one of the outer surface and the inner surface such that an electric charge is discharged to a ground through the electrical conductive portion, the electrical conductive portion containing a carbonized material to have an electrical conductivity, and wherein the non-insulation portion is a portion that is irradiated with electromagnetic wave laser.
	Arai teaches a flow sensor manufacturing method (abstract) wherein the manufacturing method includes radiating the housing with a laser (paragraph 65).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flow sensor of Briese with the laser radiating method as taught by Aria in order to provide an improvement on productivity of flow sensors and enhancement of their quality and reliability as well as lowering of their production cost (Arai, paragraph 17).  

Claim(s) 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briese et al. U.S. Patent Application Publication 2017/0343406 in view of Frauenholz et al. U.S. Patent Application Publication 2013/0061684.
Briese teaches a sensor holder that is made of a resin and holds the flow rate detector (paragraph 22, figures 1-2), but Briese does not teach wherein the housing includes an outside main passage housing that is disposed at a position outside of the main passage, and the non-insulation portion is formed on the outside main passage housing, wherein the non-insulation portion is formed on the sensor holder.
Frauenholz teaches an air mass flow meter (1, abstract) having a tube with regions 9 that have electrically dissipative properties (paragraphs 24-30).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the electrically conductive area of the housing to be outside the main passage as taught by the invention of Frauenholz in order to measure an air mass flow in an accurate manner, the air mass flow meter being intended to operate without errors for as long as possible (Frauenholz, paragraph 8).

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        9/24/2022